UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 21, 2014 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders At PPL Corporation's ("PPL" or the "Company") Annual Meeting of Shareowners held on May21, 2014, the shareowners: Elected all twelve nominees for the office of director.The votes for individual nominees were: Number of Votes For Withhold Authority Broker Non-Vote Frederick M. Bernthal John W. Conway Philip G. Cox Steven G. Elliott Louise K. Goeser Stuart E. Graham Stuart Heydt Raja Rajamannar Craig A. Rogerson William H. Spence Natica von Althann Keith H. Williamson Approved a non-binding request of the PPL board of directors ("Board") to approve the 2013 compensation of the Company's named executive officers.The vote was 422,293,087 in favor and 31,229,313 against, with 6,026,805 abstaining and 83,881,367 broker non-votes. Ratified the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the year ending December31, 2014.The vote was 534,991,997 in favor and 5,173,404 against, with 3,265,171 abstaining and no broker non-votes. Rejected a shareowner proposal requesting PPL Corporation to provide a report, updated semiannually, disclosing the Company's political spending and related processes and procedures.The vote was 175,429,681 in favor and 252,707,022 against, with 31,413,364 abstaining and 83,880,505 broker non-votes. Approved a non-binding shareowner proposal requesting PPL Corporation to amend its governing documents to provide 15% of PPL's outstanding common stock the power to call a special shareowner meeting.The vote was 267,218,407 in favor and 185,688,954 against, with 6,641,844 abstaining and 83,881,367 broker non-votes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:May 27, 2014
